43 F.3d 1468
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., Plaintiff Appellant,v.NCNB FINANCIAL SERVICES, INCORPORATED;  NCNB National Bankof North Carolina;  NCNB Corporation, Defendants Appellees.
No. 94-1893.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994Decided Nov. 10, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen M. Williams, Senior District Judge.  (CA-83-279-R, CA-86-433-R, CA-90-677-R)
Joseph B. Shumate, Jr., appellant pro se.
Stephen McQuiston Hodges, Penn, Stuart, Eskridge & Jones, Abingdon, Va., for appellees.
W.D.Va.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN,* Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motions for relief from judgment (Fed.R.Civ.P. 60(b)) and imposing sanctions against him pursuant to Fed.R.Civ.P. 11.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shumate v. NCNB Financial Services, Inc., No. CA-83-279-R (W.D.Va. June 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Chapman did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)